Memorandum. There should be an affirmance.
*935The direct identification provided by the witness Abraham, along with the linking of both the murder weapon and the killer’s eye-catching headgear to the defendant by a number of other witnesses, some of whom had known him previously, formed a more than sufficient basis for the jury to have resolved any doubt that he was the killer. Nor was it necessary, on the facts here, to conclude that the absence of fingerprints on the bloody handle of the knife, or the "missing” shirt, if indeed it were missing, were the result of any willful destruction of evidence. The claimed errors in the prosecutor’s summation were not preserved for appeal.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
Order affirmed.